DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1 & 4 are pending and rejected.
Claims 2-3 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (FR-2193329-A5) in view of Okuya (US 2005/0061900).
Regarding Claim 1, Nicolas, as best understood, discloses a material crusher (Fig. 1, a disintegration device; Page 2, Para. 2), comprising:
a screen (Fig. 1, a horizontal grid 4; Page 3, Para. 1) provided so as to intersect a falling direction of the material (Fig. 1, the horizontal grid 4 is disposed below a hopper 2 to retain non-disaggregated blocks; Page 3, Para. 1), the screen having a plurality of openings formed therein (Fig. 1, the horizontal grid 4 has a plurality of holes; Page 3, Para. 1);
at least a pair of spreaders (Fig. 1, two compression pistons 5; Page 3, Para. 2) disposed on a top surface side of the screen (the two compression pistons 5 are disposed on a top side of the horizontal grid 4; see Fig. 1), the spreaders being disposed opposite to each other (the two compression pistons 5 are disposed opposite to each other; see Fig. 1); and
a spreader moving unit (Fig. 1, a pair of pneumatic cylinders 6; Page 3, Para. 3) configured to support the spreaders and cause the spreaders to move in a direction vertical to opposing faces of the spreaders (Fig. 1, the pair of pneumatic cylinders 6 support each respective compression piston 5 and move the compression pistons in a direction perpendicular to working faces of the compression pistons 5; Page 3, Para. 2), wherein
the spreaders each include a set of first projections (an upper set of two rows of protruding points 7; see Fig. 2) and a set of second projections (a lower set of two rolls of protruding points 7; see Fig. 2), the set of first projections being disposed on the opposing face to the other spreader that is disposed in an opposed position (an upper set of two rows of protruding points 7 of a first compression piston 5 is disposed opposite an upper set of two rows of protruding points 7 of a second compression piston 5; see Fig. 1), the first projections projecting toward the other spreader (the protruding points 7 project inwardly; see Fig. 1), the set of second projections being disposed at a lower end of the opposing face (the lower set of two rows of protruding points 7 are disposed on a lower end of each of the compression pistons 5; see Fig. 2), extending in a direction orthogonal to a moving direction of the 
in a state in which the set of second projections is located closest to the other spreader that is disposed opposite from the set of second projections, the set of second projections does not come into surface contact with opposed set of second projections (the lower set of two rows of protruding points 7 of the first compression piston 5 does not abut the lower set of two rows of protruding points 7 of the second compression piston 5; Page 5, Para. 3), and a distance between the set of second projections and the opposed set of second projections is smaller than an opening dimension of the openings of the screen across a width direction of the spreaders (the lower sets of protruding points 7 of the compression pistons 5 create clods with a diameter less than or equal to 9 mm which is smaller than a calibrated diameter of 20 mm for each of the plurality of holes of the horizontal grid 4; Page 3, Para. 1 & Page 5, Para. 5), wherein the set of second projections has a concavo-convex shape in which (the lower sets of protruding points 7 of the compression pistons 5 each have a concavo-convex shape; see Fig. 2), depending on a position in the direction orthogonal to the moving direction of the spreaders, an amount projecting toward the other spreader varies (Fig. 2, the lower sets of protruding points 7 of each compression piston 5 nest; Page 3, Para. 4), and the set of second projections has an inverted shape of the concavo-convex shape of the opposed set of second projections such that each second projection and each opposed second projection are alternately engaged with one another (Fig. 2, the lower sets of protruding points 7 of each compression pistons 5 overlap; Page 5, Para. 5); and

The intended use language “a slag crusher that is provided in a gasifier for gasifying coal to crush slag that has been produced in the gasifier and has fallen from the gasifier” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Nicolas can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.
Nicolas, as best understood, fails to explicitly disclose wherein each second projection has a shape different from each first projection; and the bottom face being parallel to the screen from a base end of the second projection to a tip end of the second projection.
However, Okuya, in the art of reciprocating cutters, teaches a material crusher (Fig. 1, a shearing apparatus 1; [0029]), comprising:
a pair of spreaders (Fig. 2, a first base plate 40 and a second base plate 50; [0030] & [0031]);
wherein the spreaders each include a set of projections (Fig. 2, the first base plate 40 has a plurality of half-cut pyramid-shaped cutting edges 42 and the second base plate 50 has a plurality of half-cut pyramid-shaped cutting edges 52; [0030] & [0031]);
each projection has a bottom face (Fig. 7c, each of the half-cut pyramid-shaped cutting edges 42 or 52 have a back surface 42c or 52c, respectively; [0030] & [0031]) extending in a horizontal direction and facing a screen (Figs. 2, 4 & 6, the back surfaces 42c or 52c of each of the half-cut pyramid-shaped cutting edge 42 or 52, respectively, extend laterally and face a damper (not shown) which covers a discharge opening B; [0030], [0031] & [0034]); and
the bottom face being parallel to the screen from a base end of the projection to a tip end of the projection (the back surfaces 42c or 52c are parallel to the discharge opening B, and therefore the 
The advantage of the half-cut pyramid-shaped cutting edges is to prevent material from flying in all directions and maintain durability (Okuya; [0030]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lower sets of protruding points as disclosed by Nicolas, with the half-cut pyramid-shaped cutting edges taught by Okuya, to prevent material from flying in all directions and maintain durability (Okuya; [0030]).
Regarding wherein each second projection has a shape different from each first projection, modified Nicolas, wherein the lower set of protruding points have been replaced by the half-cut pyramid-shaped cutting edges of the Okuya, discloses wherein each second projection has a shape different from each first projection.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (FR-2193329-A5) in view of Okuya (US 2005/0061900) as applied to Claim 1 above, and further in view of Hiller, Sr. (hereinafter "Hiller") (US 2009/0039185).
Regarding Claim 4, Nicolas, as best understood and previously modified by Okuya, discloses the material crusher according to Claim 1. Nicolas, as best understood and previously modified by Okuya, fails to explicitly disclose wherein the distance between each second projection and the screen is equal to or less than two-and-a-half times the opening dimension of the openings of the screen.
However, Hiller, in the art of jaw crushers, teaches a material crusher (Fig. 1, a crushing apparatus 10; [0015]), comprising:
a screen (Fig. 1, a grate 34; [0017]) having a plurality of openings formed therein (Fig. 2, a plurality of apertures 38; [0017]);
at least a pair of spreaders (Fig. 1, a first movable wall 16 and a second movable wall 18; [0016]);

wherein a distance between each projection and the screen is equal to or less than two-and-a-half times an opening dimension of the openings of the screen (a distance between each of the plurality of cutting devices 28 and the grate 34 is smaller less than two-and-a-half times an opening dimension of the plurality of apertures 38; see Fig. 5).
The advantage of the close spacing between each projection and the screen is to increase the fineness of the product (Hiller; [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distance between each second projection and the screen as disclosed by Nicolas, as previously modified by Okuya, to be less than two-and-a-half times the opening dimension of the openings of the screen as taught by Hiller, to increase the fineness of the product (Hiller; [0017]).
Response to Arguments
Applicant’s arguments, see Page 4, filed July 26, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 4 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 4 has been withdrawn. 
Applicant’s arguments, see Pages 4-6, filed July 26, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1 & 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725